DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 recites the limitation “a seat rear side” which should be changed to “the seat rear side”.
Claim 1, line 12 recites the limitation “a seat rear side” which should be changed to “the seat rear side”.
Claim 3, line 6 recites the limitation “a seat front side” which should be changed to “the seat front side”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Petri (DE 20219384 U1) in view of Hayashi et al. (U.S. 2019/0106081 A1), hereinafter Hayashi.
Regarding claim 1, Petri discloses (Fig. 1) a seat belt device comprising:
a webbing 2 that has a lap belt (lower portion of webbing 2; rightmost portion of webbing 2 in Fig. 1);
a buckle 1 with which a tongue plate (portion inserted in buckle 1), which is attached to a boundary between the lap belt and another portion of the webbing 2 (webbing changes direction through tongue plate in Fig. 1), engages (Fig. 1, tongue plate is inserted in buckle);
a load transmitting member 12 that is formed in a flexible elongate shape (pull rope, shown bent around corners), an end portion (left end in Fig. 1), at a seat rear side (left side of Fig. 1), of the load transmitting member 12 being engaged with an anchor (Para. [0037]) that is secured, at a seat rear side and at a seat lower side of the seat cushion (anchor point is shown below buckle 1, which is on the side of the seat cushion), to a vehicle body 30 or (the vehicle seat), and an end portion 21 (Fig. 3), at a 
a guide portion 13 that is provided integrally with the buckle 1 (Para. [0037]), and that is formed so as to arch toward an upper side of the seat as seen in a lateral view (Fig. 1, guide portion 13 arches upwards), and that abuts a middle portion of the load transmitting member 12 (Para. [0037]; Fig. 1, load transmitting member 12 is wrapped around guide portion 13).
Petri does not specifically disclose a vehicle seat that has a seat cushion at which an occupant can be seated, and that the lap belt part of the webbing restrains a waste part or thigh parts of the occupant in a case in which the occupant is seated in the vehicle seat and that the buckle is positioned on a side of the seat cushion.
Hayashi teaches a vehicle seat belt device with a load transmitting member 14 and a pretensioner 16 comprising a vehicle seat 22 (Fig. 1) that has a seat cushion 52 at which an occupant 24 can be seated, and a webbing 26 that has a lap belt 12 that restrains a waist part or thigh parts (Para. [0025]) of the occupant 24 in a case in which the occupant is seated in the vehicle seat (Fig. 1). Hayashi also teaches that a buckle 32 is positioned on a side of the seat cushion 52 (Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Petri by 
Regarding claim 2, Petri, modified as above, further discloses that the pretensioner includes:
a pretensioner body portion 10 that pulls the seat front side end portion 21 of the load transmitting member 12 into the pretensioner body portion 10 (Fig. 1; Para. [0037] of Petri); and 
a pull guide member 11 that is attached to the pretensioner body portion 10 (Para. [0037] of Petri) and that slidably abuts a portion of the load transmitting member between the seat front side end portion 21 and the middle portion of the load transmitting member (Fig. 1, 3, 4 of Petri show that a portion of the load transmitting member 12 between the middle portion at pulley 13 and the seat front side end portion 21 is wrapped around that pull guide member 11), and
wherein the pull guide member 11 is formed in a shape of a circular arc that projects toward a lower side of the seat relative to the pretensioner body (Fig. 1 of Petri shows pull guide member 11 with an arced surface projecting downwards)
Regarding claim 6, Petri, modified as above, further discloses that the pull guide member 11 has, at an end portion thereof at an opposite side from the pretensioner body portion (end in Fig. 1 of Petri where load transmitting member 12 separates from pull guide member 11), a groove portion 40 (Fig. 4 of Petri) that opens toward a vehicle .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Petri in view of Hayashi, and further in view of Moeker (U.S. Pub. No. 2019/0344746 A1).
Regarding claim 3, Petri, modified as in claim 1, further discloses that the anchor is rotatable about an axis that is oriented along a seat width direction (Fig. 1 of Petri, when belt lock 1 is displaced as described in Para. [0038] of Petri, the load transmitting member 12 rotates about vehicle body 30 at anchor point). Petri and Hayashi do not disclose an open cylinder-shaped shock absorbing mechanism, through the inside of which a portion of the load transmitting member toward a seat rear side of the middle portion is inserted, and which absorbs a load that is at least a predetermined value and is acting on the load transmitting member toward a seat front side.
Moeker teaches (Fig. 3) the use of an open cylinder-shaped shock absorbing mechanism 13, through the inside of which a portion of the load transmitting member 15 toward a seat rear side of the middle portion is inserted (open cylinder-shaped shock absorbing mechanism would be placed at anchor point as previously described in Petri), and which absorbs a load F that is at least a predetermined value and is acting on the load transmitting member toward a seat front side (Para. [0027], force acts to the left on the mechanism, which is toward a seat front side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Petri and Hayashi by incorporating an open cylinder-shaped shock absorbing member as disclosed by Moeker because limiting the maximum load that can be transmitted by the 
Regarding claim 4, Petri, modified as in claim 3 above, further discloses that the shock absorbing mechanism 13 (Fig. 3 of Moeker) includes;
An open cylinder-shaped shock absorbing member 23 having a seat rear side end portion that is attached to the anchor (Fig. 1 of Moeker, end portion of cylinder 23 is attached to vehicle body 17), the portion of the load transmitting member 15 toward the seat rear side of the middle portion being inserted through the open cylinder-shaped shock absorbing member 23 (Fig. 3 of Moeker), and
a catch member 25 that is attached to the seat rear side end portion of the load transmitting member 15 (Para. [0026] of Moeker) and is larger than an inner diameter of the shock absorbing member (Fig. 3 of Moeker shows piston being larger than cylinder 23), and
wherein, in a case in which a load F that is at least a predetermined value is input to the load transmitting member toward substantially the seat front side, the catch member 25 moves inside the shock absorbing member 23 while expanding the shock absorbing member 23 in a radial direction of the shock absorbing member 23 (Para. [0027] & Fig. 3 of Moeker, catch member 25 moves along path s while expanding shock absorbing member 23).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Petri in view of Hayashi further in view of Moeker, and further in view of Eberle et al. (WO 2009012860 A2), hereinafter Eberle.
claim 5, Petri, modified as in claim 4 above, further discloses that the shock absorbing member is an energy absorbing pipe 23 (Fig. 3 & Para. [0026] of Moeker). Petri, modified as in claim 4 above, does not disclose that the catch member is a ball member.
Eberle teaches (Fig. 1) that the catch member 5 that goes inside an energy absorbing pipe 4 for a seat belt system is a ball member (Fig. 1; Para. [0018]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Petri, Hayashi and Moeker by shaping the catch member as a ball member as disclosed by Eberle because a ball member is an easily manufactured shape that provides an even force around the circumference of the energy absorbing pipe during the deformation process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell et al. (U.S. Pat. No. 7,147,251 B1) discloses a seat belt system with a device to tension the belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 8:30 a.m. - 12:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616